Title: To Benjamin Franklin from George Whitefield, 26 November 1740
From: Whitefield, George
To: Franklin, Benjamin


Dear Mr. F[ranklin],
Reedy-Island, Nov. 26, 1740
I thank you for your letter. You may print my life, as you desire. God willing, I shall correct my two volumes of sermons, and send them the very first opportunity. Pray write to me by every ship, that goes shortly to Charles-Town.
I shall embark for England, God willing, about February. I desire I may hear from you there also, as often as possible. I have prefaced Jenks, and Presumptuous sinners detected. Mr. Bradford has the last, because he said he was to print it. You may have it of him. The Ornaments of the daughter of Sion, you may have hereafter. Dear Sir, Adieu. I do not despair of your seeing the reasonableness of Christianity. Apply to God; be willing to do the divine will, and you shall know it. I have heard from Mr. S-----; all is well. To-day several friends have taken leave of me at this place, waiting for a fair wind in order to embark for Georgia. I think I have been on shore 73 days, and have been enabled to travel upwards of 800 miles, and to preach 170 times, besides very frequent exhortations at private houses. I have collected, in goods and money, upwards of £700 sterling, for the Orphan-house; blessed be God! Great and visible are the fruits of my late, as well as former feeble labours, and people in general seem more eager after the word than ever. O the love of God to Your unworthy friend,
G. W.
